DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18th, 2022 has been entered.
 This action is in response to the amendments filed on July 18th, 2022. A summary of this action:
Claims 1-6 have been presented for examination.
Claims 1 were amended
Claim 1 is objected to because of informalities
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagenwalter et al., US 2013/0238308 in view of Holt et al., “True Vertical Depth, True Vertical Thickness and True Stratigraphic Thickness Logs”, 1977.
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the claim objections
	In view of the amendments, the objections are withdrawn. 

Regarding the § 103 Rejection
	In view of newly cited prior art that more closely teaches the disclosed invention, the rejection has been withdrawn and a new grounds of rejection is presented below. 

Applicant submits (Remarks, page 1): “Tearpock teaches away from the Claim I limitation: "determining a true vertical thickness (TVT) scale based on a comparison of multiple horizontal well logs from formations with variable thickness" because Tearpock teaches a POSIT A to avoid using areas with significant variation in thickness because they are "not good correlation markers." Tearpock, pgs. 4-5. Therefore, a POSIT A reviewing Tearpock is taught away from practicing the limitations of Claim 1.”

Examiner’s Response: The Examiner respectfully disagrees. 
	This argument is moot because Tearpock is not relied upon in the present rejection. 
In addition, this argument implies a claim construction with an improper importation of limitations from the specification – the claim makes no recitation of correlation markers, nor does the claim require that there be a significant amount of variation in thickness. Rather, the claim encompasses there being any amount of variation in thickness.  
To clarify - see Tearpock, chapter 4, page 6: “Second, prominent sand bodies are often not good correlation markers because they commonly exhibit significant variation in thickness and character from well to well and are often laterally discontinuous.”  - the claim makes no recitation of requiring some significant variation in thickness nor does it require there being correlation markers that are good. 

Applicant submits (Remarks, page 1): “Furthermore, Lagenwalter does not teach comparing multiple horizontal well logs from formations with variable thickness. Since Lagenwalter does not teach comparing formations with variable thickness and Tearpock teaches that variable thickness does not provide good correlation markers, a POSIT A would not combine the references to teach Claim 1.”

Examiner’s Response: The Examiner respectfully disagrees – the claims do not recite “comparing formations with variable thickness” and it is improper to import this limitation into the claims which have no express basis for such a limitation. In addition, see the above response regarding Tearpock. 

Claim interpretation
The claims are given their broadest reasonable interpretation in view of the instant specification. 
Claim 1 recites, in part: determining a true vertical thickness (TVT) scale using multiple horizontal well logs from a plurality of formations, each formation having a changing thickness for at least one segment of the horizontal well and making a first comparison using a plurality of vertical type logs in the TVT scale with the plurality of formations;
	performing a second comparison of the formation dip model with at least one of:
	seismic data, map information, nearby wells data or geomodels data;
	performing a third comparison of the formation dip model with a desired target line;
	and performing an update of the desired target line using the first, second, and third comparisons. 
	See ¶¶ 25-26 of the disclosure: “At step 105, projected log in TVT scale is compared with type log….At step 106, resulting formation dip (structural) model is compared with
seismic data, geomodels, 20 grids (maps), and/or nearby wells (so called multi-well
geosteering process)… If the comparison does not show a good match, then all the steps starting with step 102 are repeated. If the above data provides a good match and the well is in the desired target, then the interpretation is completed (if the well was drilled, step 111) or the geosteering software waits for the new data (if the well has not been drilled, the operation proceeds to step 112). If the well is not in the desired target, then the target line is updated to adjust the wellbore trajectory to get into the target formation” – see figure 1, # 105-109. 
	The claims are interpreted to encompass, but not be limited to, what is described in the exemplary form in the disclosure as cited above.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “a rock formation” twice – the Examiner suggests amending the claim to recite “a rock formation” for the first recitation, and “the rock formation” for all subsequent recitations .
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.

Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
setting a value of a variable representing a thickness; 
	…adjusting the value of the variable representing the thickness…; 
	using a …model…;  
adjusting the … model …; 
	determining a …scale …and making a first comparison….;
	performing a second comparison of the … model …
	performing a third comparison of the … model with a desired target line;
	and performing an update of the desired target line using the first, second, and third comparisons. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A computer-implemented method…, the method being performed in a computerized system comprising at least a processing unit, a data input-output unit and a memory, the computer-implemented method comprising:
performing loading of data using the data input-output unit;
using at least the processing unit for…

In addition, the Examiner notes the following limitation is also considered as adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
performing loading of data using the data input-output unit;

As per MPEP § 2106.05(h): “Examiners should also keep in mind that this consideration overlaps with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.” – the following limitations are considered as both an insignificant extra-solution activity of selecting a particular type of data/date source to be manipulated (MPEP § 2106.05(g)), and as field of use limitations (MPEP § 2106.05(h)):
…using multiple horizontal well logs from a plurality of formations, each formation having a changing thickness for at least one segment of the horizontal well…
…using a plurality of vertical type logs in the TVT scale with the plurality of formations…
…with at least one of: seismic data, map information, nearby wells data or geomodels data;…

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for horizontal well geosteering
…of a rock formation…
… formation dip… of the rock formation
…true vertical thickness (TVT)…

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”:
A computer-implemented method…, the method being performed in a computerized system comprising at least a processing unit, a data input-output unit and a memory, the computer-implemented method comprising:
performing loading of data using the data input-output unit;
using at least the processing unit for…

In addition, the Examiner notes the following limitation is also considered as adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
performing loading of data using the data input-output unit;

As per MPEP § 2106.05(h): “Examiners should also keep in mind that this consideration overlaps with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.” – the following limitations are considered as both an insignificant extra-solution activity of selecting a particular type of data/date source to be manipulated (MPEP § 2106.05(g)), and as field of use limitations (MPEP § 2106.05(h)):
…using multiple horizontal well logs from a plurality of formations, each formation having a changing thickness for at least one segment of the horizontal well…
…using a plurality of vertical type logs in the TVT scale with the plurality of formations…
…with at least one of: seismic data, map information, nearby wells data or geomodels data;…

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for horizontal well geosteering
…of a rock formation…
… formation dip… of the rock formation
…true vertical thickness (TVT)…

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 2 recite additional steps in the mental process. The additional elements in this claim are similar to the ones recited in claim 1 and rejected under similar rationales. 
Claim 3 recite additional steps in the mental process. The additional elements in this claims are similar to the ones recited in claim 1 and rejected under similar rationales. The newly added additional element of “with the geosteering” is considered as generally linking the use of a judicial exception to a particular technological environment or field of use as discussed in MPEP § 2106.05(h)
Claim 4 recites an additional step in the mental process. The additional elements in this claim are similar to the ones recited in claim 1 and rejected under similar rationales. 
Claim 5 recites an additional step in the mental process. The additional elements in this claim are similar to the ones recited in claim 1 and rejected under similar rationales. 
The newly added additional elements of “geosteering of the horizontal well” and “horizontal well geosteering” are considered as generally linking the claimed invention to the field of use/technological environment due to the highly generalized manner in which these elements are recited
The newly added addition element of “using the seismic data, a geomodel and a structural model backdrop…” is considered as both an insignificant extra-solution activity of selecting a particular type of data/date source to be manipulated (MPEP § 2106.05(g)), and as field of use limitations (MPEP § 2106.05(h))
Claim 6 recites additional steps in the mental process, wherein the recitation “of a geosteering step” is considered as generally linking the claimed invention to a field of use/technological environment 
As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagenwalter et al., US 2013/0238308 in view of Holt et al., “True Vertical Depth, True Vertical Thickness and True Stratigraphic Thickness Logs”, 1977.

Regarding Claim 1
Lagenwalter teaches:
	A computer-implemented method for horizontal well geosteering, the method being performed in a computerized system comprising at least a processing unit, a data input-output unit and a memory, the computer-implemented method comprising: (Lagenwalter, see the abstract, see figure 11 – this teaches computer-implemented “Systems and methods for horizontal well correlation and geosteering,”)
	performing loading of data using the data input-output unit; (Lagenwalter, ¶ 29: “The method 100 represents a workflow that may be fully integrated with a project database and is Supported by a full 3D environment and topology engine. As a result, geometry and log attribute information can be extracted from a 3D model, also referred to as a 3D modeled Surface or a 3D geomodel, to generate predicted logging while drilling (“LWD) log responses. Moreover, different type logs may be incorporated into the workflow as the horizontal section of the wellbore is extended into variable geology. Actual well logs represent formation measurements taken by logging instruments while drilling a wellbore. The formation measurements represent log responses, which are typically illustrated in the form of a curve.”)
	setting a value of a variable representing a thickness of a rock formation; (Lagenwalter, ¶ 29: “Actual well logs represent formation measurements taken by logging instruments while drilling a wellbore. The formation measurements represent log responses, which are typically illustrated in the form of a curve...3D model may be initialized using a 3D topology engine and a 3D model (interpreted surface) included in smart SECTIONTM. Smart SECTIONTM includes Frame BuilderTM, which is a 3D topology engine built into the Smart SECTIONTM application and initializes the 3D model by triangulating Surfaces based upon formation depths stored in the project database.” – an example of setting a value of a variable which represents a thickness/”depths” of the “formation”)
	using at least the processing unit for adjusting the value of the variable representing the thickness of a rock formation; (Lagenwalter, ¶ 32: “A calculation is then performed using techniques well known in the art at each sample point (i.e. measured depth) to determine the value of the predicted LWD curve 218 at the corresponding stratigraphic position of the TVT type log. The TVT curve 230 is calculated by converting the actual LWD curve 216 to a TVT depth index at each sample point down to TVD Point 220. The TVT type log 228 is calculated in true vertical thickness using the 2D model 210 and/or the 3D model 208.” – example of adjusting the value, e.g. using the “measured depth”)
	using a formation dip model of the rock formation; (Lagenwalter, ¶ 33: “In the TVT type log calculation, the 2D and 3D modeled surfaces guide the projection of the TVT type log. As illustrated in FIG. 5, the projection follows the surfaces apparent dip at each point along the wellbore and removes the effects of wellbore curvature. Thus, TVT type logs are calculated by projecting log responses parallel to the 2D and/or 3D modeled Surfaces [these surfaces including the formation “dip”, i.e. the models are examples of formation dip models]. The projection angle equals the guiding surfaces apparent dip relative to the wellbore. TVT corrections are greatest when formation Surfaces are dipping significantly as the wellbore curves to horizontal (90 degree inclination) or greater at or near a wellbore’s deepest total vertical depth or "sump” which is the lowest point of the wellbore used to collect fluids. An anchor point represents the intersection of the guiding 2D or 3D modeled surface with the wellbore. The anchor point sets the TVT hangpoint position where the TVT stretch or squeeze correction is always zero. The TVT type log is created by projecting log measurements parallel to the apparent dip of the Surface(s) above the anchor point to the right and below the anchor point to the left, An inflection point, which is the position where the wellbore transitions from stratigraphic down dip to up dip, is determined by calculating the deepest stratigraphic position of the wellbore relative to the formation surface. The inflection point is also the position where the wellbore inclination tangentially matches the Surface apparent dip.” 	
adjusting the formation dip model of the rock formation; (Lagenwalter, ¶ 35: “Because the guiding surface for the 2D model is initially set to an apparent dip equal to Zero (i.e. horizontal), the dip for the 2D model can be quickly and easily varied, and therefore, effectively rotates the inflection point around the wellbore heel position. Dip changes interactively update the TVT type log and the resulting predicted LWD curves. Apparent dip is established when the predicted LWD curve and the actual LWD curve overlay in the region right of the wellbore inflection point as the wellbore traverses back up the drilled formation.”)
	determining a true vertical thickness (TVT) scale using multiple horizontal well logs from a plurality of formations,… (Lagenwalter, ¶ 36: “In step 106, the dip and/or fault offset for the 2D model is adjusted using a graphical user interface to Substantially match the predicted LWD curve and the actual LWD curve and/or to substantially match the TVT curve and the TVT type log....In this manner, the wellbore may be incrementally correlated with the 2D model 210 by adjusting the dip and/or fault offset for a section of the 2D model 210 until a segment of the predicted LWD curve 218 Substantially matches a corresponding segment of the actual LWD curve 216 in the horizontal panel 212 and/or until a segment of the TVT curve 230 substantially matches a corresponding segment of the TVT type log 228 in the vertical panel 214. Once a segment of the predicted LWD curve 218 Substantially matches a corresponding segment of the actual LWD curve 216 and/or a segment of the TVT curve 230 Substantially matches a corresponding segment of the TVT type log 228, they are correlated and collectively represent a correlated segment. This correlation process is preferably done on a segment by segment basis as the wellbore 204 is progressively drilled.” – example of determining a TVT scale [part of the “TVT curve” and “TVT type log” based on “correlation” [example of comparison] on a “segment by segment basis” [example of multiple logs from formations] – to these being horizontal well logs – see the abstract, this system is “for horizontal well  correlation”)
making a first comparison using a plurality of vertical type logs in the TVT scale with the plurality of formations; (Lagenwalter, ¶ 32: “The vertical panel 214 includes a true vertical thickness (“TVT) type log 228 for correlation [example of comparison] purposes and a TVT curve 230 of the actual LWD curve 216, which are also initialized in step 104. The TVT type log 228 is shown in blue and the TVT curve 230 is shown in red. Other type logs from nearby wells, however, may be incorporated into the work flow as the horizontal section of the wellbore 204 is extended into variable geology.” wherein “The TVT curve 230 is calculated by converting the actual LWD curve 216 to a TVT depth index at each sample point down to TVD Point 220.”)
	performing a second comparison of the formation dip model with at least one of: 	seismic data, map information, nearby wells data or geomodels data; (Lagenwalter, ¶ 31: “As illustrated by the graphical user interface 300 in FIG. 3, seismic data 302 may also be added to the vertical section 202 in order to provide a more accurate correlation [example of comparison] of the 2D model for updating the 3D model [to the formation dip models, e.g. the 2D/3D models]. The seismic data 302 may be dynamically depth converted based upon a Velocity model, which is generally referred to as a depth converted seismic backdrop, using techniques well known in the art.”; also see ¶ 32: “Other type logs from nearby wells, however, may be incorporated [e.g., by “correlation”] into the work flow as the horizontal section of the wellbore 204 is extended into variable geology.” and ¶ 29: “As a result, geometry and log attribute information can be extracted from a 3D model, also referred to as a 3D modeled Surface or a 3D geomodel, to generate predicted logging while drilling (“LWD”) log responses”)
performing a third comparison of the formation dip model with a desired target line; (Lagenwalter, ¶ 40: “In step 114, a drilling target line  is set using a graphical user interface and the updated 3D model if the wellbore is not on target. As illustrated by the graphical user interface 1000 in FIG. 10, the target line 1002 is set by drawing a line beginning at the end 226 of the wellbore 204 to a target point 1004 some predetermined distance in front of the horizontal section of the wellbore 204 such as, for example, the target formation 206. The target line 1002 persists on the cross section and is updated with a new target line every time the well is drilled to a new position. The distance, angle and other information related to each target line may be stored for directing the horizontal section of the wellbore 204 to the next target point. Because the target formation 206 is automatically adjusted when the 3D model 208 is updated, the location of the target point 1004 and the distance, angle and other related information for the target line 1002 are dependent on the subsequently updated 3D model 208.” [example of performing a comparison of a “target line” with a “3D” model of the formation [including the formation dip]
	and performing an update of the desired target line using the first, second, and third comparisons. (Lagenwalter, ¶ 40: “In step 114, a drilling target line  is set using a graphical user interface and the updated 3D model if the wellbore is not on target. As illustrated by the graphical user interface 1000 in FIG. 10, the target line 1002 is set by drawing a line beginning at the end 226 of the wellbore 204 to a target point 1004 some predetermined distance in front of the horizontal section of the wellbore 204 such as, for example, the target formation 206. The target line 1002 persists on the cross section and is updated with a new target line every time the well is drilled to a new position. The distance, angle and other information related to each target line may be stored for directing the horizontal section of the wellbore 204 to the next target point. Because the target formation 206 is automatically adjusted when the 3D model 208 is updated, the location of the target point 1004 and the distance, angle and other related information for the target line 1002 are dependent on the subsequently updated 3D model 208.” [example of performing a comparison of a “target line” with a “3D” model of the formation [including the formation dip]; 
as to this using the first and second comparisons see figure 1 of Lagenwalter, and ¶¶ 31-32:  “As illustrated by the graphical user interface 300 in FIG. 3, seismic data 302 may also be added to the vertical section 202 in order to provide a more accurate correlation [example of the second comparison] of the 2D model for updating the 3D model” and ¶ 36: “Once a segment of the predicted LWD curve 218 Substantially matches a corresponding segment of the actual LWD curve 216 and/or a segment of the TVT curve 230 Substantially matches a corresponding segment of the TVT type log 228, they are correlated and collectively represent a correlated segment. This correlation [example of the second comparison] process is preferably done on a segment…it is much easier to adjust the 2D model 210 using the same dip slider bar 602 and/or fault slider bar 604 in FIG. 6 and then update the 3D model 208 from the 2D model 210.” – i.e. the updated 3D model is using the first and second comparisons, and this updated model is used to update the target line, therefore the target line update is using the first and second comparisons
to clarify on the BRI of this limitation, see figure 1 of the instant disclosure # 105-109, and see ¶¶ 25-26 

Lagenwalter does not explicitly teach: each formation having a changing thickness for at least one segment of the horizontal well and

Holt teaches: each formation having a changing thickness for at least one segment of the horizontal well and (Holt, abstract: “The True Stratigraphic Thickness log is computed to provide the actual thickness of a given formation perpendicular to the bedding planes.”, then see page 8 ¶¶ 1-3: “Figure 7 is a section of log on which all three computations, True Vertical Depth, True Vertical Thickness and True Stratigraphic Thickness, have been made. The depth column and the standard 5“ presentation feature the True Vertical Thickness computation, which most engineers consider the preferred solution. True Stratigraphic (or normal) Thickness is indicated by the 10’ incremental ticks and hundred foot depth numbers on the right hand edge of the log. True Vertical Depth is indicated by similar ticks and depth numbers at the left hand edge of the depth track, and the original measured depths are similarly shown at the right hand edge of the depth track.” – see table 1, then see figure 7 which shows a plot of the “True Stratigraphic Thickness” wherein this visually depicts the changing thickness for this for all of the segments of the well

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lagenwalter on “Systems and methods for horizontal well correlation and geosteering…” (Lagenwalter, abstract) with the teachings from Holt on “Programs are now available for computing vertical thickness and true stratigraphic thickness from sets of well logs” (Holt, introduction, ¶ 1). The motivation to combine would have been that “These particular computations are of considerable usefulness to those concerned with determining reserves in an area which is characterized by wells with high borehole angles and/or steep dips.” (Holt, introduction, ¶ 1).


Regarding Claim 2
Lagenwalter, in view of Holt teaches:
	The computer-implemented method for horizontal well geosteering of Claim 1, further comprising:
	modifying a formation thickness of a formation dip (structural) model on a cross-section; (Lagenwalter, ¶¶ 35-36: “Because the guiding surface for the 2D model is initially set to an apparent dip equal to Zero (i.e. horizontal), the dip for the 2D model can be quickly and easily varied, and therefore, effectively rotates the inflection point around the wellbore heel position. Dip changes interactively update the TVT type log and the resulting predicted LWD curves...Apparent dip is established when the predicted LWD curve and the actual LWD curve overlay in the region right of the wellbore inflection point....” and ¶ 29: “Moreover, different
type logs may be incorporated into the workflow as the horizontal section of the wellbore is extended into variable geology.”)
	and using a model with a variable formation thickness to project the multiple horizontal well logs onto the TVT scale. . (Lagenwalter, ¶ 33, teaches that the logs are “Thus, TVT type logs are calculated by projecting log responses parallel to the 2D and/or 3D modeled Surfaces”, also see above ¶ 29– Lagenwalter is generating TVT type logs by projecting logs using a model for a “variable geology”
as taken in view of Holt page 8 ¶¶ 1-3: “Figure 7 is a section of log on which all three computations, True Vertical Depth, True Vertical Thickness and True Stratigraphic Thickness, have been made. The depth column and the standard 5“ presentation feature the True Vertical Thickness computation, which most engineers consider the preferred solution. True Stratigraphic (or normal) Thickness is indicated by the 10’ incremental ticks and hundred foot depth numbers on the right hand edge of the log. True Vertical Depth is indicated by similar ticks and depth numbers at the left hand edge of the depth track, and the original measured depths are similarly shown at the right hand edge of the depth track.” – see table 1, then see figure 7 which shows a plot of the “True Stratigraphic Thickness” wherein this visually depicts the changing thickness for this for all of the segments of the well)

Regarding Claim 3
Lagenwalter teaches:
	The computer-implemented method for horizontal well geosteering of Claim 2, further comprising performing a comparison of multiple projected logs in the TVT scale, wherein the comparison is performed simultaneously with the geosteering. (Lagenwalter, see ¶ 32 which teaches “The vertical panel 214 includes a true vertical thickness (“TVT) type log 228 for correlation [comparison] purposes and a TVT curve 230 of the actual LWD curve 216, which are also initialized in step 104. The TVT type log 228 is shown in blue and the TVT curve 230 is shown in red. Other type logs from nearby wells [multiple types of wells], however, may be incorporated into the work flow as the horizontal section of the wellbore 204 is extended into variable geology.” – as to this being simultaneously with the geosteering: ¶ 29: “Actual well logs represent formation measurements taken by logging instruments while drilling a wellbore...” and ¶ 32: “The TVT curve 230 is calculated by converting the actual LWD [the logging while drilling] curve 216 to a TVT depth index at each sample point down to TVD Point 220.”; also see the abstract: “Systems and methods for horizontal well correlation and geosteering [the drilling is geosteered]”)

Regarding Claim 4
Lagenwalter teaches:
	The computer-implemented method for horizontal well geosteering of Claim 3 further comprising performing a comparison of a plurality of wells and an associated formation dip (structural) model on the cross-section. (Lagenwalter, ¶ 32, teaches “In FIG. 2, the 2D model 210 (shown in purple) is displayed in the vertical section 202 as a cross-section of the 2D modeled surface...The vertical panel 214 includes a true vertical thick ness (“TVT) type log 228 for correlation purposes and a TVT curve 230 of the actual LWD curve 216, which are also initialized in step 104.”, wherein ¶29 teaches multiple log types are used, and ¶ 32 further teaches “Other type logs from nearby wells, however, may be incorporated into the work flow as the horizontal section of the wellbore 204 is extended into variable geology” – for the formation dip model see ¶ 33 as cited above – this is part of the “TVT type log” and “TVT curve”)

Regarding Claim 5
Lagenwalter teaches:
	The computer-implemented method for horizontal well geosteering of Claim 4 further comprising:
	using the at least the processing unit to perform the geosteering of the horizontal well; (Lagenwalter, abstract: “Systems and methods for horizontal well correlation and
geosteering…”, as clarified in ¶ 3: “More particularly, the present invention relates to updating a three-dimensional (3D) modeled surface from a correlated two-dimensional (2D) modeled surface used to guide (geosteer) the end of a horizontal section of a wellbore along a target line to the target formation.”
	and using the seismic data, a geomodel and a structural model backdrop to constrain the horizontal well geosteering. (Lagenwalter, ¶ 17: “FIG. 3 illustrates a graphical user interface for dis playing the vertical section, the horizontal panel, the vertical panel and a dynamically depth converted seismic backdrop [example of structural model backdrop] according to the present invention.” And see ¶ 31: “The seismic data 302 may be dynamically depth converted based upon a Velocity model, which is generally referred to as a depth converted seismic backdrop, using techniques well known in the art. The graphical user interface 400 in FIG. 4, for example, may be used to add the 2D model 210 to the vertical section 202 by selecting box 402.” 
for the geomodel, ¶ 29: “As a result, geometry and log attribute information can be extracted from a 3D model, also referred to as a 3D modeled Surface or a 3D geomodel, to generate predicted logging while drilling (“LWD) log responses.” 
for this being used for constraining the geosteering - ¶ 39: “In other words, the 3D model 208 can be updated to match the geometry of the correlation points of the 2D model 210 [the 2D model including the seismic data and the dynamically depth converted seismic backdrop]. Nevertheless, each interwell hard point may be placed at any preferred position on the 3D model...Furthermore, the analysis of the updated 3D model 208 may result in maintaining the drilling direction (on-target), setting a drilling target line (step 114) or returning to step 106 to refine the correlation.” – i.e. ¶ 3: “More particularly, the present invention relates to updating a three-dimensional (3D) modeled surface from a correlated two-dimensional (2D) modeled surface used to guide (geosteer) the end of a horizontal section of a wellbore along a target line to the target formation.”)

Regarding Claim 6
Lagenwalter teaches:
	The computer-implemented method for horizontal well geosteering of Claim 5 further comprising:
	using structural maps and models; (Lagenwalter, ¶ 29, teaches that the method is for “logging while drilling” during horizontal drilling, and ¶ 29-¶ 30 teach that the 3D models [and associated data] are updated based on results of the drilling, also see ¶ 30 “As illustrated by the graphical user interface 200 in FIG.2, a vertical section202 includes a cross-section of the wellbore 204, a surface of the target formation 206 (shown in red), and a surface of the 3D model 208 (shown in green) [example of a structural map]. The wellbore 204 includes an end 226 located between the 3D model 208 and the target formation 206 in the vertical Section 202. The wellbore 204 also includes a point representing the lowest true vertical depth (“TVD) of the wellbore 204, which is represented by TVD point 220....”, and see ¶ 31 which provides an example of adding a model by “selecting”, in other words Lagenwalter uses “logging while drilling” to use and update a model – this model is then used to show a map which is also updated)
	and correcting the structural maps and models based on results of a geosteering step. (Lagenwalter, ¶ 39: “The updated 3D Model 208 may be analyzed to deter mine if the wellbore 204 is or target meaning that it is either being drilled toward the target formation 206 or that it has already entered the target formation 206. Furthermore, the analysis of the updated 3D model 208 may result in maintaining the drilling direction (on-target), setting a drilling target line (step 114) or returning to step 106 to refine the correlation.” and ¶ 40: “The target line 1002 persists on the cross section and is updated with a new target line every time the well is drilled to a new position” – in other words the models [including the maps] are updated at each “position” of the drilling operation)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147